   Case 1:21-cv-01074-GLR Document 2 Filed 05/04/21 Page 1 of 6




                                                    GLR21-1074




                                        Felicia C. Cannon


5/4/2021
Case 1:21-cv-01074-GLR Document 2 Filed 05/04/21 Page 2 of 6
    Case 1:21-cv-01074-GLR Document 2 Filed 05/04/21 Page 3 of 6




                                                     GLR21-1074




                                         Felicia C. Cannon


5/4/2021
Case 1:21-cv-01074-GLR Document 2 Filed 05/04/21 Page 4 of 6
      Case 1:21-cv-01074-GLR Document 2 Filed 05/04/21 Page 5 of 6




                                                      GLR21-1074




                                           Felicia C. Cannon


5/4/2021
Case 1:21-cv-01074-GLR Document 2 Filed 05/04/21 Page 6 of 6
